In a special proceeding pursuant to CPLR 5225 (subd [b]), the appeal is from an order of the Supreme Court, Rockland County, dated February 5, 1976, which directed that a hearing be held concerning the transfer to appellants of certain notes. Order affirmed, with $50 costs and disbursements. Appellants’ contentions, that the petitioner abandoned his rights under the order appealed from and that he filed defective notices for an examination before trial, are founded upon matter not properly within the present record. Matters dehors the record are not to be considered on an appeal (see American Ind. Contr. Co. v Travelers Ind. Co., 54 AD2d 679). The other arguments raised by appellants have been considered and found to be without merit. Hopkins, Acting P. J., Martuscello, Damiani and Titone, JJ., concur.